Citation Nr: 0912028	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling prior to April 
7, 2008, and 70 percent disabling since April 8, 2008.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel





INTRODUCTION
 
The Veteran served on active duty from October 1988 to 
October 1992 and February 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the Veteran's evaluation 
for PTSD as 30 percent disabling.  

In an October 2008 rating decision, the RO increased the 
Veteran's disability rating from 30 to 70 percent disabling, 
effective April 8, 2008.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to April 7, 2008, the Veteran's PTSD resulted in 
disturbances of motivation and mood, but did not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships. 

2.  The evidence does not demonstrate that the post-traumatic 
stress disorder results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 
 


CONCLUSION OF LAW

The criteria for the assignment of a rating for PTSD higher 
than 30 percent prior to April 7, 2008, or higher than 70 
percent disabling since April 8, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in July 2004 and October 
2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to the claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran seeks an increased rating for his service-
connected PTSD, initially rated as 30 percent disabling.  In 
his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in July 2006, the Veteran argued that a higher 
rating is warranted because he experiences suicidal ideation, 
severe panic attacks, severe depression, violent outbursts, 
nightmares, and intrusive thoughts of Vietnam.  He also 
reported that he incarcerated in 2004 because he tried to 
commit "suicide by cop."   

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2008).  Under the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2008).  

A 50 percent rating is warranted if a mental disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008). 

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2008).

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score in the range of 31- 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 illustrates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

The Board must also consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The evidence which was obtained after the Veteran filed his 
claim for an increased rating in March 2003 includes VA 
outpatient treatment records.  VA outpatient mental health 
notes show that the Veteran sought treatment for substance 
abuse in March 2003.  A VA record dated in March 2003 noted 
that his usual occupation was college student.  He also 
reported had income in the previous 30 days from illegal 
sources in the amount of $8,000.00.  It was later noted that 
he reported dealing drugs.  A record dated in March 2003 
noted that the veteran was requested substance abuse 
treatment and was working to be productive once again.  A VA 
record dated later in March 2003 notes that the veteran was 
stable and was not currently suicidal.  Another record dated 
in March 2003 noted that he was a full time student.  He 
stated that he was ready to get off drugs, and was alert, and 
oriented.  He denied suicidal, or homicidal ideation.  It was 
noted that he was married and was satisfied with this 
situation.  He reported that he was bothered considerably by 
psychological or emotional problems in the month prior, but 
denied suicidal ideation in the past 30 days.  He was 
subsequently incarcerated from January 2004 to June 2007.  A 
medical treatment note from the department of corrections 
shows that the Veteran was treated for panic and depressive 
episodes during his incarceration.

The Veteran underwent a VA PTSD examination in April 2008.  
He complained of various PTSD symptoms to include nightmares, 
flashbacks, irritability, problems with anger, loss of 
interest in pleasurable activities, avoidance of crowds and 
things that reminded him of Vietnam, exaggerated startle 
response, poor concentration, increased appetite, 
hypervigilance, depression, and suicidal ideation.  He stated 
that he showered regularly but was not interested in keeping 
his clothes clean or hair cut.  

With regard to his social history, the Veteran reported that 
he had no friends and was separated from his wife of 18 
years.  He stated that he had four children but only kept in 
touch with his oldest son.  He had little contact with his 
father and did not know where his mother was living.  He 
reported that he was incarcerated from 2004 to 2007 because 
he tried to get a cop to shoot him in a suicide attempt.  He 
stated that he spend most of his time in prison heavily 
medicated in the psychiatric ward. 

With regard to his occupational history, the Veteran stated 
that he was a trained mechanic but had not worked since 
separating from the military in 1996.  He stated that he did 
odd jobs for his family but could not manage to stay employed 
because he couldn't stand to be around people.  He averred 
that he was enrolled in college but had to drop out because 
he was missing classes due to anxiety.

Mental status examination revealed dysphoric mood and 
constricted affect.  The Veteran was casually dressed and 
cooperative.  He was alert and oriented to person, place, and 
time.  The Veteran denied having hallucinations or delusions.  
Yet, he stated that he had suicidal ideation with no plan.  
His concentration was average.  His short-term memory was 
below average.  

Based on the above and his review of the claims file, the VA 
examiner diagnosed the Veteran with PTSD and major depressive 
disorder secondary to PTSD.  The doctor opined that the 
Veteran was competent to handle his financial affairs.  A GAF 
score of 40 was assigned.  

VA treatment records from June 2008 show that the Veteran's 
parole officer ordered him to drug addiction treatment after 
the Veteran relapsed on cocaine.  The Veteran was diagnosed 
with cocaine dependency and PTSD.  A GAF score of 40 was 
assigned.    

After a thorough review of the record, the Board finds that 
prior to April 7, 2008, the Veteran's PTSD resulted in 
disturbances of motivation and mood, but did not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Such symptoms 
generally were not shown in the treatment records.  
Accordingly, the criteria for the assignment of a rating for 
PTSD higher than 30 percent prior to April 7, 2008 are not 
met.

In addition, the Board finds that a 100 percent evaluation is 
not warranted for any time during the pendency of this 
appeal.  The record does not show that the Veteran's PTSD 
symptoms caused grossly inappropriate behavior or grossly 
impaired his thought processes or communication.  He did not 
suffer from any delusions or hallucinations.  The Veteran was 
not disoriented to time or place.  Further, there is no 
evidence that his memory loss caused him to forget the names 
of close relatives, his own occupation, or his own name.  The 
criteria for the assignment of a rating for PTSD higher than 
70 percent disabling since April 8, 2008, have not been met.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds no evidence that the Veteran's 
disability caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Further, although the Veteran has been 
unemployed, the evidence does not indicate that the average 
industrial impairment from his disability is in excess of 
that contemplated by the assigned rating.  Hence, referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  



ORDER

An increased rating for PTSD, rated as 30 percent disabling 
prior to April 7, 2008, and 70 percent disabling since April 
8, 2008, is denied.     




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


